DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 03/15/2022 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 1 has been amended in the preliminary amendment filed 04/08/2022 to include the limitation “wherein the second passivation layer is characterized by a consistent thickness”. However, the specification and the claims as originally filed lack a written description of the second passivation layer having a consistent thickness. Therefore the written description would not reasonably convey to one of ordinary skill in the art that the invention or a joint inventor has possession of the claimed invention, specifically that the second passivation layer is characterized by a consistent thickness, at the time the application was originally filed.

Potentially Allowable Subject Matter
Claims 1-10 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (see above rejection), but nevertheless include allowable subject matter not disclosed or taught by the the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim 1 is directed towards a method for fabricating an acoustic resonator device including all of the allowed limitations of US 11,070,184 which is co-owned by the applicant and corresponds to application number 16/433,849; therefore the claims are similarly allowable over the prior art. Specifically, the prior art fails to disclose or render obvious all of the limitations of independent claim 1, including: 
forming the device on the growth substrate as claimed, the device including the growth substrate, the piezoelectric film, the first electrode, the first passivation layer, the support layer, and the air cavity as claimed, flipping the device on the growth substrate and bonding the support layer to a bond substrate with the air cavity between the device and the bonding support layer to form a bonded device, forming an electrode contact via within the piezoelectric film and overlaying the first electrode, forming a second electrode layer and etching the second electrode layer to form a top metal coupled to the first electrode through the electrode contact via and second electrode overlying the piezoelectric film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729